Case: 13-40726      Document: 00513082016         Page: 1    Date Filed: 06/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40726
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DANIEL RAMOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:12-CR-895-2


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Daniel Ramos appeals the six-month term of imprisonment that the
district court imposed upon revocation of his term of probation following his
conviction for aiding and abetting the unlawful transportation of an unlawful
alien. He argues that the district court committed reversible plain error by
failing to adequately consider the applicable guidelines range and failing to




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40726   Document: 00513082016     Page: 2   Date Filed: 06/17/2015


                                No. 13-40726

consider the relevant sentencing factors in 18 U.S.C. § 3553(a). The
Government argues that the appeal is moot.
      Because Ramos has completed the six-month term of imprisonment, has
no further term of supervised release, and has no payments to make, this court
is unable to grant him any relief on his sentence. Thus, his sentencing appeal
is moot. See United States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir.
2007). The appeal is therefore DISMISSED as moot.




                                      2